DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I(b), claims 1-7, in the reply filed on October 28, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 28, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 1-7 are objected to because of the following informalities: 1) A comma should be inserted after "device" (claims 1 and 7, line 1); 2) "a higher concentration than" should read "a concentration higher than" (claims 3 and 5); and 3) inconsistent terminology. The phrase "the first diffusion layers" should read "the pair of first diffusion layers" (claim 7, line 16).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "ends thereof", as recited in claim 1, line 7, is unclear as to end(s) of which element(s) applicant refers.
Claim 1 (lines 17-21), 4, 5 (lines 4-5) recite the limitation "the other first diffusion layer". There is insufficient antecedent basis for this limitation in the claim; also it is unclear whether said limitation is the same as or different from "another first diffusion layer", as recited in claim 1, line 5.
Claims 5 (lines 10-15) and 6 (lines 2-3, 5-6 and 8-9) recite the limitation "the other high concentration diffusion layer". There is insufficient antecedent basis for this 
The claimed limitation of "a plan view", as recited in claim 7, lines 14, is unclear as to whether said limitation is the same as or different from "a plan view", as recited in claim 7, lines 9-10.
The claimed limitation of "a direction", as recited in claim 7, lines 19, is unclear as to whether said limitation is the same as or different from "a direction", as recited in claim 7, lines 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 and 7, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) in view of Hayama (5,357,137).
As for claims 1 and 3, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 
a semiconductor substrate 1 on which an element region of a semiconductor and an element isolation region surrounding the element region and including an insulating film 3 which is in contact with the element region are formed; 
one first diffusion layer 11 and another first diffusion layer 11 which are formed in an upper portion in the element region to extend away from each other in a first direction (horizontal direction) and are configured such that ends thereof in the first direction are in contact with the insulating film; 
a gate oxide film 5 which is formed on the element region to extend in the first direction and is configured such that an end thereof in the first direction is in contact with the insulating film; 

wherein an interval between the one first diffusion layer and the other first diffusion layer in a section (edge portion) is larger than an interval between the one first diffusion layer and the other first diffusion layer in a section (center portion).
Yamasaki et al. do not disclose a second diffusion layer which is formed in a region including a portion in which the gate oxide film is in contact with the insulating film within a channel region between the one first diffusion layer and the other first diffusion layer (claim 1); and the second diffusion layer contains impurities having a higher concentration than those of the channel region (claim 3).
Hayama teaches in Fig. 1, 2a-2e and related text a second diffusion layer 15 which is formed in a region including a portion in which the gate oxide film is in contact with the insulating film within a channel region between the one first diffusion layer and the other first diffusion layer; and the second diffusion layer contains impurities having a higher concentration than those of the channel region (Fig. 2e).
Yamasaki et al. and Hayama are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Hayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer being formed in a region including a portion in which the gate oxide film being in contact with the insulating 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Therefore, the combined device shows an interval between the one first diffusion layer and the other first diffusion layer in a section in the first direction in which the second diffusion layer is included between the one first diffusion layer and the other first diffusion layer is larger than an interval between the one first diffusion layer and the other first diffusion layer in a section in the first direction in which the second diffusion layer is not included.

As for claim 2, the combined device shows the insulating film is embedded in a trench formed in the semiconductor substrate (Yamasaki: Figs. 17-19, [0037]).



As for claim 5, the combined device shows one high concentration diffusion layer 17 and another high concentration diffusion layer 17 which contain impurities having a higher concentration than those of the one first diffusion layer and the other first diffusion layer are formed in a surface layer of each of the one first diffusion layer and the other first diffusion layer (Yamasaki: [0034], lines 11-13; [0039], [0042]), 
the end of the gate electrode includes a region covering the second diffusion layer, and an electrode width in a direction perpendicular to the first direction at the end of the gate electrode is larger than an electrode width in the direction perpendicular to the first direction in a region of the gate electrode other than the end, and 
an interval between the one high concentration diffusion layer and the other high concentration diffusion layer in a section in the first direction in which the second diffusion layer is included between the one high concentration diffusion layer and the other high concentration diffusion layer is larger than an interval between the one high concentration diffusion layer and the other high concentration diffusion layer in a section in the first direction in which the second diffusion layer is not included (combined Yamasaki: Fig. 17 with Hayama: Figs. 1 and 2e).

As for claim 7, Yamasaki et al. show in Figs. 16-18 and related text a semiconductor device comprising: 

an electrode 7 which is configured such that an end thereof is disposed on the element isolation region and is disposed in the element region on the principal surface with an insulating layer 5 interposed therebetween; 
a pair of first diffusion layers 11 which are disposed opposite to each other in the element region included in a region corresponding to the electrode when seen in a plan view; and 
wherein a channel region interposed between the pair of first diffusion layers extends in a direction perpendicular to the side and includes the first diffusion layers, and the channel region includes a first region (edge portion) and configured such that a width in a direction parallel to the side is a first length, and a second region (center portion) configured such that a width in a direction parallel to the side is a second length shorter than the first length.
Bairo does not disclose a second diffusion layer which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from the pair of first diffusion layers in the element region included in the region corresponding to the electrode when seen in a plan view.
Hayama teaches in Fig. 1, 2a-2e and related text a second diffusion layer 15 which is in contact with a side on which a boundary between the element region and the element isolation region is formed and is disposed away from the pair of first diffusion 
Yamasaki et al. and Hayama are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. with the specified feature(s) of Hayama because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a second diffusion layer which being in contact with a side on which a boundary between the element region and the element isolation region being formed and eing disposed away from the pair of first diffusion layers in the element region included in the region corresponding to the electrode when seen in a plan view, as taught by Hayama, in Yamasaki et al.'s device, in order to reduce leakage current and improve the performance of the device.
Therefore, the combined device shows the channel region includes a first region including the second diffusion layer and configured such that a width in a direction parallel to the side is a first length, and a second region configured such that a width in a direction parallel to the side is a second length shorter than the first length.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (2006/0170006) and Hayama (5,357,137) in view of Bairo (2018/0261638).
Yamasaki et al. and Hayama disclosed substantially the entire claimed invention, as applied to claim 5 above, including each of the one high concentration diffusion layer and the other high concentration diffusion layer includes a protrusion portion protruding 
Yamasaki et al. and Hayama do not disclose a contact is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the other high concentration diffusion layer.
Bairo teaches in Fig. 1 and related text a contact 17 is coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer 12 and the other high concentration diffusion layer 13 ([0058], lines 9-12).
Yamasaki et al., Hayama and Bairo are analogous art because they are directed to a metal-insulator-semiconductor transistor and one of ordinary skill in the art would have had a reasonable expectation of success to modify Yamasaki et al. and Hayama with the specified feature(s) of Bairo because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a contact being coupled to a region including the protrusion portion on the top face of each of the one high concentration diffusion layer and the other high concentration diffusion layer, as taught by Bairo, in Yamaski et al. and Hayama's device, in order to provide an electrical connection to the external device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811